Title: To George Washington from Edward Carrington, 13 November 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir,
            Richmond Nov. 13. 1795.
          
          I did myself the honor to address you by the last Mail in regard to the temper with which our assembly has convened. nothing has yet been proposed in the House on the Treaty or any other federal subject, and I am much inclined to believe the discontented party are under some doubts what they can, with prospects of Succeeding, attempt. they will probably delay their measures in order that, as usual a heat may be generated in greater extent than now exists. such future occurrences as shall be worthy of Notice shall be communicated.
          Will you be so good as to pardon my presumption in offering to your consideration for a vancancy which I learn has taken place, a character lately under your contemplation for another? I allude to the resignation of Judge Blair, & to Colo. Innes as his Successor. Genl Marshall & myself have had a private consultation on the subject of mentioning the latter Gentleman to you—we agree in this, that in point of talents & legal acquirements his pretentions are surpassed by none—& for steadiness & zeal founded on sincere attachment to the Constitution and Government of the U. States, he yields to none. the indolence of which [you] are apprised is all that can operate against him, and this we believe he will Sufficiently counteract from a Sense of pride, a Stimulus that may be added to, by a communication which we might make at the time of sounding him as to an acceptance. We believe he would accept, because he reluctantly declined the former proposition, and certainly would not have

done so, from any other consideration but the inadequacy of Salary. You may be assured Sir that the present suggestion rests intirely with Genl M. & myself, and will there expire should you, from any considerations forbear to adopt it. I am sure that the Gentleman who is the subject of it, has not a suspicion of our having thought of it. I have the Honor to be with the greatest attachment Dr sir, your Most Ob. st
          
            Ed. Carrington
          
        